Case 1:18-cv-01454-LO-TCB Document 44 Filed 01/15/20 Page 1 of 19 PageID# 1251



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division



    Justin Reed,

                           Plaintiff,

                                                              Civil Action No. 1:18-cv-1454
                                                              Hon. Liam O'Grady
    Fairfax County,Virginia,

                           Defendant.




                          MEMORANDUM OPIN ON AND ORDER

        This matter comes before the Court on Defendant Fairfax County's("Defendant's" or

"the County's") Motion for Summary Judgment. Dkt. 38. The motion is fully briefed, and the

 Court dispensed with oral argument as it would not aid in the decisional process.

                                        I. BACKGROUND


        Plaintiff Justin Reed ("Plaintiff or "Reed")filed an Amended Complaint(Dkt. 16)on

 February 22,2019. In it. Reed alleges two claims under Title VII of the Civil Rights Act of

 1964: Claim I-Discrimination in the form ofa Written Reprimand Based on Religion and

 Religious Exercise; and Claim 11- Retaliation in the form ofa Retaliatory Written Reprimand.
 Dkt. 16    18-21. The Amended Complaint refers to controversy surrounding accommodation

 for his religious beliefs as a Jehovah's Witness during a flag-raising ceremony at the Church of
 Latter-Day Saints on the Fourth of July in 2018. Religious discrimination claims can take two

 forms: disparate treatment; or failure to accommodate religious beliefs. The pleadings before the
 Court are consistent with the latter, a religious accommodation claim under Title VII.
Case 1:18-cv-01454-LO-TCB Document 44 Filed 01/15/20 Page 2 of 19 PageID# 1252
Case 1:18-cv-01454-LO-TCB Document 44 Filed 01/15/20 Page 3 of 19 PageID# 1253
Case 1:18-cv-01454-LO-TCB Document 44 Filed 01/15/20 Page 4 of 19 PageID# 1254
Case 1:18-cv-01454-LO-TCB Document 44 Filed 01/15/20 Page 5 of 19 PageID# 1255
Case 1:18-cv-01454-LO-TCB Document 44 Filed 01/15/20 Page 6 of 19 PageID# 1256
Case 1:18-cv-01454-LO-TCB Document 44 Filed 01/15/20 Page 7 of 19 PageID# 1257
Case 1:18-cv-01454-LO-TCB Document 44 Filed 01/15/20 Page 8 of 19 PageID# 1258
Case 1:18-cv-01454-LO-TCB Document 44 Filed 01/15/20 Page 9 of 19 PageID# 1259
Case 1:18-cv-01454-LO-TCB Document 44 Filed 01/15/20 Page 10 of 19 PageID# 1260
Case 1:18-cv-01454-LO-TCB Document 44 Filed 01/15/20 Page 11 of 19 PageID# 1261
Case 1:18-cv-01454-LO-TCB Document 44 Filed 01/15/20 Page 12 of 19 PageID# 1262
Case 1:18-cv-01454-LO-TCB Document 44 Filed 01/15/20 Page 13 of 19 PageID# 1263
Case 1:18-cv-01454-LO-TCB Document 44 Filed 01/15/20 Page 14 of 19 PageID# 1264
Case 1:18-cv-01454-LO-TCB Document 44 Filed 01/15/20 Page 15 of 19 PageID# 1265
Case 1:18-cv-01454-LO-TCB Document 44 Filed 01/15/20 Page 16 of 19 PageID# 1266
Case 1:18-cv-01454-LO-TCB Document 44 Filed 01/15/20 Page 17 of 19 PageID# 1267
Case 1:18-cv-01454-LO-TCB Document 44 Filed 01/15/20 Page 18 of 19 PageID# 1268
Case 1:18-cv-01454-LO-TCB Document 44 Filed 01/15/20 Page 19 of 19 PageID# 1269
